Citation Nr: 0504305	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of both knees, claimed as bilateral knee and lower 
leg disorders, to include as secondary to the veteran's 
service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for conjunctivitis 
and pharyngitis.  The RO also determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a bilateral knee 
and lower leg disorder.

The veteran was afforded a personal hearing before RO 
personnel in October 2000.  A transcript of the hearing has 
been associated with the claims folder.

The Board notes that the veteran's claim for service 
connection for a bilateral knee and lower leg disorder was 
denied originally in a Board decision issued in October 1999.  
The veteran did not appeal the Board's decision.  Therefore, 
the October 1999 Board decision represents the last final 
action on the merits.  Glynn v. Brown, 6 Vet. App. 523 
(1994).

The case was more recently before the Board in October 2001, 
following the veteran's March 2000 claim to reopen his 
request for service connection for a bilateral knee and lower 
leg disorder.  At that time, in applying the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004), to this issue, the Board noted that section 3, 
codified at 38 U.S.C. § 5103(A)(f), provides that nothing in 
the section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.  The provisions of the 
implementing regulations concerning the reopening of claims 
are only applicable to claims to reopen a finally decided 
claim filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

However, section 7(b) of the VCAA states that, in the case of 
a claim for benefits finally denied as not being well 
grounded between July 14, 1999, and November 9, 2000, the 
claim can be readjudicated upon the request of the claimant 
or the [VA] Secretary's own motion as if the denial had not 
been made.  In October 1999, the Board denied the veteran's 
claim for service connection for a bilateral knee and lower 
leg disorder, based on a determination that the claim was not 
well grounded.  Therefore, the Board found that the denial of 
the claim for service connection for a bilateral knee and leg 
disorder met the criteria of section 7(b).

In VAOPGCPREC 3-2001, VA General Counsel clarified the 
provisions of section 7(b) of the VCAA.  The General Counsel 
indicated that under section 7(b) of the VCAA, the VA, upon 
request of the claimant or upon the motion of the Secretary 
of VA, must readjudicate certain finally decided claims "as 
if the denial or dismissal had not been made."  The General 
Counsel held that if readjudication under section 7(b) is 
timely initiated, the first readjudication of the claim must 
be made by the agency of original jurisdiction.  VAOPGCPREC 
3-2001.  VA, including the Board, is bound by this opinion.  
See 38 U.S.C.A. § 7104(c) (West 2002).  The Board, therefore, 
referred the claim of service connection for a bilateral knee 
and lower leg disorder to the RO for readjudication as if a 
denial had not been made.

Following the Board's October 2001 Remand instructions, the 
RO denied the veteran's claim for service connection for 
degenerative joint disease of both knees, claimed as 
bilateral knee and lower leg condition in September 2002.

After the case again was received at the Board in December 
2002, the Board determined that further development was 
required to properly evaluate the veteran's claim for service 
connection for degenerative joint disease of both knees, 
claimed as bilateral knee and lower leg disorders.  The Board 
began to undertake additional development with regard to this 
issue pursuant to 38 C.F.R. § 19.9(a)(2)).  A supplemental 
medical opinion, dated in March 2003, was obtained.

Since the Board undertook the aforementioned development, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  No waiver has been obtained in this case.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, the claim was remanded to the RO in June 2003.  The 
case has since been returned to the Board for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

The record includes a June 2003 VCAA notice letter.  This 
letter, however, did not address the issue of secondary 
service connection.  Instead, the letter essentially informs 
the veteran of the types of evidence necessary to warrant 
direct service connection for his bilateral knee 
disabilities.  Given the fact that the veteran has not been 
provided VCAA notice, in the form of a specific letter, in 
connection with the issue of secondary service connection for 
bilateral knee disabilities, the Board concludes that any 
analysis given by the Board would not withstand judicial 
scrutiny.  Hence, the claim must be returned to the RO for 
the purpose of having a new VCAA letter issued.  A grant of 
service connection on a secondary basis would render moot the 
current question on appeal; whether the veteran is entitled 
to service connection for degenerative joint disease of both 
knees, claimed as bilateral knee and lower leg disorders, on 
a direct basis.  As such, the Board finds that the claims are 
inextricably intertwined and, in the interests of judicial 
economy and avoidance of piecemeal litigation, the claims 
should be appealed and considered together.  Smith v. Gober, 
236 F.3d. 1370 (Fed. Cir. 2001).  The service connection 
issue, therefore, has been rephrased on the title page.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO must inform the claimant:  (1) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for 
degenerative joint disease of both knees, 
claimed as bilateral knee and lower leg 
disorders as secondary to his service-
connected bilateral pes planus; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his secondary 
service connection claim.  Specifically, 
the RO must issue a letter to the veteran 
that provides in detail what the veteran 
must do in order to prevail on his claim 
for service connection on a secondary 
basis.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
secondary service connection issue on 
appeal.  The RO is hereby notified that 
it should refer to VA Fast Letter 04-17, 
dated August 12, 2004, concerning 
secondary service connection and the 
information required in the VCAA letter.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim seeking 
entitlement to service connection for degenerative joint 
disease of both knees, claimed as bilateral knee and lower 
leg disorders, to include as secondary to service-connected 
bilateral pes planus.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



